DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 10, 2022 in which claims 2-19 were presented for examination; claim 1 was canceled.

Allowable Subject Matter
Claims 2-19 now renumbered 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates generally to fog servers, and, more particularly, to methods, apparatus, and systems to dynamically discover and host services in fog servers. The closest prior art of record discloses similar methodology. However, the closest prior art of record failed to show “determine a first fog server does not support a requested service from an Internet of Things (OT) device, the determination based on a resource table of the first fog server, the resource table identifying services available via a plurality of fog servers including the first fog server; and when a distance between the first fog server and a second fog server is determined to be within a threshold distance and the second fog server can support the requested service, cause second instructions to be transmitted to the IoT device, the second instructions to command the IoT device to 
cause a request for the requested service be transmitted to the second fog server”. These claimed features being present in the independent claims 2, 9, 15 and in conjunction with all the other claimed limitations render claims 2, 9 and 15 allowable over the prior art of record.

As per claims 3-8, 10-14 and 16-19, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 2, 9 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 517 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
April 4, 2022